Citation Nr: 1312167	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-48 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hemorrhoids, to include residuals of a hemorrhoidectomy.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied entitlement to service connection for hemorrhoids, to include residuals of hemorrhoidectomy; chronic ulcer with GI bleed and anemia; inguinal hernia; hiatal hernia; and bilateral hearing loss and tinnitus.  

In the Veteran's September 2010 Notice of Disagreement (NOD), he argued that his hemorrhoid condition was aggravated during service and this appeal ensued.  


FINDING OF FACT

The Veteran clearly and unmistakably had a hemorrhoid disorder prior to service that clearly and unmistakably did not permanently worsen beyond its natural progression during service.  

CONCLUSION OF LAW

A pre-existing hemorrhoid disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the appellant a pre-rating notice by letter dated April 2010.  The notice letter complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection and the relative duties of VA and the claimant to obtain evidence.  Moreover, the April 2010 letter also provided the Veteran with notice of all five elements of a service connection claim including the assignment of disability ratings and effective dates for all service-connected disabilities. 

The Veteran identified private treatment records dating from 1968 to the present which he asserts supports his claim of service connection for hemorrhoids.  Some of the identified records were obtained and associated with the claims file; however, after numerous attempts by both the RO and the Veteran, many private records were not available, with the negative responses indicating that all of the old records had been destroyed.  The Veteran also submitted lay statements in support of his claim.

The Veteran's claim was developed with a VA examination conducted in July 2010.  After the initial VA examination, the RO determined that because the examiner had not reviewed the claims file, and had not provided an opinion as to whether the Veteran's pre-existing hemorrhoid condition was clearly and unmistakably aggravated by service, the RO returned the examination report to the same physician and requested an opinion after a review of the claims file.  The examiner subsequently reviewed the file and provided the requested opinion.  The RO denied the claim in September 2010.  The Veteran expressed his disagreement with the denial that same month.  VA outpatient treatment records were obtained and associated with the claims file. 

The July 2010 VA examination with its addendum, adequately addressed the remaining unanswered medical questions.  The examination is adequate as the examiner reviewed the claims file, and extensively reviewed all of the medical evidence of record.  The examiner's opinion is highly probative because it is based on sound medical principles, in conjunction with an examination of the Veteran and a review of the record.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion.  The Veteran was afforded an opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Medical evidence is therefore not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nonetheless, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).

In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

As explained in Wagner, 370 F.3d at 1096, and more recently in Patrick, "both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick, 668 F.3d at 1328.

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

As noted, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  

The Veteran maintains that his hemorrhoid condition, which he acknowledges began prior to service, was not severe prior to service; however, the Veteran maintains that the condition became so severe during service that he required a hemorrhoidectomy.  Moreover, the Veteran claims that the hemorrhoidectomy did not cure his problems, and that his hemorrhoid and rectal problems, which worsened during service have continued to bother him since service.  In essence, the Veteran asserts that his pre-existing hemorrhoids were permanently aggravated during service beyond the natural progression of the disease.  

The Veteran's service treatment records (STR's) contain both an induction examination from November 1965 and a separation examination from June 1968.  The November 1965 induction examination Report of Medical History indicates that the Veteran reported a history of piles or rectal disease.  The physician's summary section on the Report of Medical History lists piles (hemorrhoids), but does not indicate whether the Veteran was suffering from a hemorrhoid flare-up at that time, had any hemorrhoids at the time, or had a chronic condition manifested by piles at the time of entry into service.  Moreover, the examination of the anus and rectum were normal according to the Report of Medical Examination.  

Based on those findings, the Veteran is presumed sound at entry into service.  As explained above, the regulation provides expressly that the term "noted" (as in noted at entry into service) denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  Because it is not entirely clear whether the Veteran had a history of piles at entry or whether he actually had hemorrhoids at the time of entry, the Board must resolve doubt in the Veteran's favor, and find that he is presumed sound at entry into service.  

During service, the Veteran was treated for hemorrhoids in August 1966.  He was sent to surgical to rule out an anal fissure.  A small ruptured hemorrhoid was found.

In August 1967, the Veteran was sent for a surgical consult after presenting with a "rosette" of hemorrhoids around the anus.  The surgical clinic indicated a diagnosis of cryptitis, no hemorrhoids.  

In September 1967, the Veteran continued to complain of hemorrhoids, manifested by anal pain with occasional spotting.  An anoscopy revealed cryptitis.  One week later, the Veteran reported to the surgical clinic that he had an 8-year history of hemorrhoids with intermittent pain and bleeding.  An anoscopy confirmed the above and the Veteran was scheduled for a hemorrhoidectomy.

The Veteran underwent a hemorrhoidectomy in September 1967.  A November 1967 report notes that at one month post hemorrhoidectomy, the Veteran was well-healed with good sphincter , having normal bowel movements.

The Veteran's discharge examination notes that the Veteran underwent a hemorrhoidectomy during service; that the condition existed prior to service, and that it was not aggravated during service.  Neither the Veteran nor the examiner noted any hemorrhoids or rectal bleeding at discharge.  

Based on a review of the Veteran's STRs there leaves no doubt that the Veteran had a chronic hemorrhoid condition prior to service.  The Veteran reported a history of hemorrhoids at the time of entry.  This was noted by the examiner at the time of entry.  In addition to the notation at entry into service, the Veteran continued to report during service that his hemorrhoid condition pre-existed service. More specifically, the Veteran reported to an examiner who was treating his hemorrhoids during service that his condition had existed for 8 years (7 years prior to service).  There is no evidence to the contrary, and the Veteran has not argued differently.  This is clear and unmistakable evidence that the Veteran had a chronic hemorrhoid condition that existed prior to service.  As there is no evidence to contradict the Veteran's statement in this regard, his in-service statements acknowledging a pre-existing hemorrhoid condition, with the examiner at entry noting such a condition, provides clear evidence of a pre-existing hemorrhoid condition.  

In various statements in support of his claim that his pre-service hemorrhoid condition was aggravated during service, the Veteran has asserted that he has had a continued recurrence of his hemorrhoid condition ever since service; and, that he has also suffered from various GI bleeds, and hernias.  After an exhaustive search for the Veteran's post-service private treatment records dating from 1968 until 2004, it was determine that all of these records have been destroyed.  The Veteran asserts that these records would show a continuity of symptoms since service.  

The private and VA records from 2004 show that the Veteran has been diagnosed with hiatal hernia, undergone a hernia repair, is treated for peptic/Gastric ulcer disease, is diagnosed with GI bleeds, and underwent surgery in September 2010 to remove a malignant tumor in the jejunum which was causing a GI bleed.  Also, VA CT scans from September 2010 reveal "too numerous to count" variable sized cystic lesions and bilateral renal cystic lesions.  Cholelithiasis was also present.

In an April 2010 lay statement, M.S. (who the Veteran has indicated is a retired nurse who worked at one of the private hospitals from which the Veteran sought treatment) reported that she observed and discussed the Veteran's hemorrhoids and ulcers, which continued to be a medical problem.  She also noted the Veteran's various hernias and the discomfort that is caused by them, as well as the operations to fix them.  In another April 2010 lay statement, A.C. noted that the Veteran had experienced bleeding, swelling, and discomfort since service.

At a July 2010 VA examination, the Veteran presented with one external hemorrhoid, and no internal hemorrhoids.  The examiner reviewed the Veteran's claims file.  He noted that the Veteran had multiple EGD's from 2004 through 2009 with either gastric ulcer or gastritis; colonoscopy in 2004 and 2007 were also normal - no hemorrhoids; capsule endoscopy in 2009 was also negative for hemorrhoids.  

The examiner indicated a review of the Veteran's STRs, and found pertinent that the Veteran checked the positive response to piles or rectal disease on his November 1965 pre-induction examination and the physician confirmed he had piles (hemorrhoids) in the past prior to service.  The examiner commented that the Veteran was seen in service complaining of hemorrhoids of an 8 year duration (7 years prior to service) with intermittent pain and bleeding.  The examiner also found pertinent, additional STRs regarding the 1967 anoscopy results, which showed external and internal hemorrhoids in September 1967, and the subsequent hemorrhoidectomy with a normal/negative follow-up visit.  The examiner also noted that the Veteran had no further complaints regarding his hemorrhoids during the remainder of his service, including at discharge.  

Based on the above findings, the examiner opined that the Veteran's current chronic hemorrhoid problems to include rectal bleeding, pain and swelling is not caused by or a result of, and was not permanently aggravated by, the hemorrhoid problems he was treated for in service.  The examiner reasoned that the Veteran's hemorrhoids preexisted his time in service by 7 years; and it was well-documented in his STR's that his hemorrhoids started prior to service (by 7 years).  The examiner further indicated that a review of the post-service VA and private records show no rectal complaints, and the GI bleeding that occurred after service was due to gastric ulcers or gastritis, which was unrelated to service.  The examiner further pointed out that the colonoscopies, and capsule endoscopy performed between 2004 and 2009 showed no evidence of hemorrhoids.  The examiner noted that there was only one external hemorrhoid on examination and no current evidence of internal hemorrhoids.  The examiner concluded that the Veteran's chronic hemorrhoid problems pre-existed his time in service, and opined that it was unlikely that his hemorrhoids were aggravated chronically due to service.  The examiner reasoned that the Veteran spent two years in service and had a hemorrhoidectomy which removed the problem.  Finally, the examiner noted that the Veteran had no complaints of rectal pain or hemorrhoid problems after the hemorrhoidectomy during the remaining time in service, and there is no medical documentation of rectal pain or hemorrhoid problems after service.  

The examiner's medical opinion is highly probative, because it is based on sound medical principles, as well as a review of the STRs; the post-service medical records showing conditions other than hemorrhoids, including GI bleeds and hernias; an examination of the Veteran revealing his present hemorrhoid condition, and the Veteran's statements.

The Veteran disagrees with the examiner's conclusion.  The Veteran maintains that while a significant portion of the population have minor hemorrhoids at some point in their lives, most do not require surgery; however, in his case, his were severe enough to require surgery, and, were not a chronic problem prior to service.  In essence, the Veteran asserts that his pre-existing hemorrhoids were mild and intermittent prior to service; yet, they became so severe in service that they required surgical removal.  Moreover, the Veteran contends that he has always had hemorrhoid problems since the surgery, in contrast to the examiner's notation that there is no medical documentation showing complaints of or treatment for hemorrhoids, rectal pain, or bleeding due to hemorrhoids after service.  The Veteran also stated that the doctors who performed the hemorrhoidectomy in 1967 told him that he would always have hemorrhoid problems.

First, it is undisputed that the Veteran's hemorrhoid condition worsened in service to the point that he required a hemorrhoidectomy.  However, that alone is not enough evidence to show that the pre-existing hemorrhoids were permanently aggravated during service beyond the natural progression.  The fact that the Veteran had a hemorrhoidectomy during service, with a follow-up report noting that his symptoms had essentially been relieved is evidence that the condition improved during service.  This is significant because temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  Moreover, and significantly, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In this case, the STRs clearly show that the Veteran's hemorrhoids became worse during service and then improved due to in-service treatment to the point that they were no more disabling than they were at entry into service.  This is shown because there are no STRs dated after the hemorrhoidectomy follow-up visit showing complaints, treatment or diagnosis of hemorrhoids.  Furthermore, the fact that there is no documentation showing complaints or treatment for hemorrhoids between the time of the hemorrhoidectomy and discharge from service, coupled with the post-operative finding of improvement in the follow-up STR as noted above, is evidence that only the symptoms worsened (prior to the hemorrhoidectomy) and not the underlying condition.  

While the Veteran asserts that his hemorrhoid condition was less severe prior to service, and became more severe during service, without ever returning to its pre-service level, there is no objective evidence to support a finding of permanent aggravation.  While the Veteran is certainly competent to report his symptoms, and the severity thereof, there is some question as to whether he has a grasp as to his current condition.  

For example, the Veteran also asserts that the endoscopies in the 2004-2009 period indicated that there was an area in the rectum that could not be viewed which could be a source of the problem.  A review of the records from 2009 reveals that the there was a mass in the jejunum, not in the rectal area.  A December 2009 private discharge summary notes that a review of the July 2009 capsule endoscopy report showed small bowel xanthelasma and rapid small bowel transient.  The endoscopy was performed to try to identify the source of a GI bleed.  There was no indication of rectal or anal involvement and no mention of hemorrhoids other than a past history that included a hemorrhoidectomy.  

In another statement dated in November 2010, the Veteran continued to argue that there is objective evidence of current hemorrhoids.  He asserts that, contrary to the VA examiner's conclusion that there is only one external hemorrhoid, the more current VA records show external and internal hemorrhoids.  The Veteran provided copies of VA records to the RO highlighted with, what he believes to be, pertinent information to support his claim.  He indicated that during his recent hospitalization, his doctors, including Dr. B discovered that he had "hemorrhoid residual cysts (internal) after performing rectal exam(s)".  He emphasized that even after 40 years and a hemorrhoid operation in the Army, he still had residual cysts due to the aggravation of his hemorrhoids during service.  

Despite the Veteran's assertions, the records he submitted, with the highlighted portions do not show any evidence of hemorrhoids.  These records do show a malignant tumor in the jejunum, as well as "too numerous to count" liver cysts, and bilateral renal cysts.  Although the Veteran indicates that the records he submitted contain evidence of "hemorrhoid residuals cysts internal" no such diagnosis was found in these records.  

Finally, the Veteran argues that many of his post-service treatment records showing the continuation of his hemorrhoid condition shortly after service have been destroyed due to no fault of his own; and, that these records, if available, would serve to support his claim.  While it is unfortunate that the identified medical records dated from shortly after service are unavailable, the fact remains that there is no evidence of record dated during the period covered by this claim that shows a hemorrhoid disability picture that is any worse than what is shown at the time of entry into service or at the time of discharge from service.  

In light of the foregoing, it is clear that the Veteran sincerely believes that his pre-existing hemorrhoid condition was aggravated during service beyond the natural progression; however, for all the reasons noted above, the evidence of record demonstrates otherwise.  Significantly, a permanent increase in severity is not shown; and, despite the Veteran's assertions that his symptoms were worse after service, the evidence shows other causes for his bleeding and discomfort, and only minimal hemorrhoids.  There is no evidence of record dated during the period covered by this claim that shows a hemorrhoid disability picture that is any worse than what is shown at the time of entry into service or at the time of discharge from service.  More weight is accorded to the private and VA medical records than to the Veteran's competent statements regarding his symptoms, particularly because the objective findings during the period covered by this claim show only one external hemorrhoid.  While the Veteran contends that the examiner's finding is wrong, and attempts to point to contradictory evidence, that evidence to which he points does not show a hemorrhoid condition.  

In sum, there is no evidence to support the Veteran's argument because as the examiner noted, the Veteran's condition at entry was no worse than his condition at discharge, and no worse than his current condition.  The only evidence weighing in favor of the claim is the Veteran's statement that his hemorrhoid condition permanently worsened in service.  This contention, however, is heavily outweighed by the entire body of evidence contained in the claims file which contradicts the Veteran's statements.  Even considering the lay statements, which only note that the Veteran had hemorrhoids that caused bleeding and pain, they do not contain competent evidence to show that the Veteran's hemorrhoid condition before service was less severe than after service.  

In sum, the Veteran's presumption of soundness at entry into service is rebutted by clearly and unmistakable evidence that the Veteran's hemorrhoid disability both pre-existed service and was not aggravated in service.  See 38 U.S.C.A. § 1111  (2012); 38 C.F.R. § 3.304  (2012).

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for a hemorrhoid disability; there is no doubt to be resolved; and, service connection is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Service connection for hemorrhoids, to include residuals of a hemorrhoidectomy, is denied.  



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


